DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Benefit of priority under 35 U.SC. 371 of PCT/US2017/053679 is acknowledged and accepted. Applicant’s claim for the benefit of priority under 35 U.S.C. 119(e) is acknowledged and accepted.
Drawings
The drawings with 9 Sheets of Figs. 1-8 received on 3/28/2019 are acknowledged and accepted.  
Specification



Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The abstract of the disclosure is objected to because
Abstract recites-
 “varying facial geometries are disclosed. A particular embodiment includes a frame adapted to” in lines 1-2. This is incorrect language. Examiner suggests –varying facial geometries.--.
-“In a more particular embodiment, the 3D glasses include” in lines 4-5. This is incorrect language. Examiner suggests –The 3D glasses include--.
-“In another particular embodiment, the lenses” in lines 6-7. This is incorrect language. Examiner suggests –The lenses--.
 Correction is required.  See MPEP § 608.01(b).





The disclosure is objected to because of the following informalities: 
Specification does not recite benefit of priority under 35 U.S.C.371 and cross reference to PCT/US2017/053679.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-15, as best understood, rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out 
Claims 1,13 recite “predetermined distance range”. It is not very clear as to what is this range and if it is determined at manufacturing time of the eyewear or if it is determined when a user wears it. The specification seems to suggests a minimum distance is between 15-20mm (current pgPub, Para 0008). For the purpose of examination, the distance between the left and right lenses and left and right eyes is taken to be in the range 15-20mm.
Claims 2-12,14-15 are dependent on Claims 1,13 and hence inherit their deficiencies.
Claim 6 recites “an optical coating”. It is not very clear if the optical coating is the same as the first and second set of spectral filters in the left and right lenses. From the specification (Para 48, current pgPub) and drawings (fig 7B), optical coating seems to be the same as the spectral filters. For the purpose of examination, optical coating is taken to include the first and second set of spectral filters in the left and right lenses.
Claims 7-12 are dependent on Claim 6 and hence inherit its deficiencies.

Claim Rejections - 35 USC § 103








In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims, 1-3,5-12, as best understood,  is/are rejected under 35 U.S.C. 103 as being unpatentable over Richards et al (US 2008/0278807 A1, hereafter Richards) in view of Caviezel et al (US 2015/0234202 A1, hereafter Caviezel).

Regarding Claim 1, Richards teaches (fig 1B,4A,4B) an eyewear (glasses 490, p49, last 5 lines) for viewing 3D images (viewing spectrally separate 3D images, p3, lines 1-2), each 3D image including a left eye image (left eye image) and a right eye image (right eye image) (each 3D image is made of the stereoscopic left eye image and right eye image), said eyewear (glasses 490, p49, last 5 lines) including: 
a left lens (lens 492A, p49, last 5 lines) including a first set of spectral filters (left eye filter 496A, p49, last 5 lines, left eye filter is made of RGB spectral bands as in fig 1B and hence has a first set of dielectric spectral filters) adapted to pass said left eye images (left eye images from a display screen) and to block said right eye images (right eye images from a display screen) (left eye filter 496A is complimentary to right eye filter 496B and hence passes left eye images and blocks the right eye images from display); 

a frame (frame in fig 4B) for holding said left lens (lens 492A, p49, last 5 lines)  and said right lens (lens 492B, p49, last 5 lines).
	However Richards does not teach  
said frame including one or more positioning surfaces disposed to abut the face of a wearer and to position said left lens and said right lens within a predetermined distance range from left and right eyes of said wearer.
	Richards and Caviezel are related as frames holding left and right eye lenses.
	Caviezel teaches (fig 1-3),
said frame (spectacle frame 27, p35, lines 1-4) including one or more positioning surfaces (surfaces of nose pad holding structure 5, p35, lines 1-8) disposed to abut (nose pad holding structure 5 abuts the face of a wearer) the face of a wearer (wearer of the spectacles) and to position (correct position with respect to the eyes, p15, lines 1-5) said left lens (left lens of spectacles) and said right lens (right lens of spectacles) within a predetermined distance range (distance of 2cm, p39, lines 1-3, nose pads can be shifted or mounted over the whole length of the nose pad arms and hence the 
	Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the teachings of Richards to include the teachings of Caviezel such that said frame including one or more positioning surfaces disposed to abut the face of a wearer and to position said left lens and said right lens within a predetermined distance range from left and right eyes of said wearer for the purpose of a correct alignment of glasses for the wearer (p15, lines 4-6).


Regarding Claim 2, Richards-Caviezel teach the eyewear of Claim 1, wherein said positioning surfaces (surfaces of nose pad holding structure 5, p35, lines 1-8)  include a nose engaging surface (surface of nose pads 39, p35, lines 1-6, Caviezel).

Regarding Claim 3, Richards-Caviezel teach the eyewear of Claim 2, wherein said nose engaging surface (surface of nose pads 39, p35, lines 1-6, Caviezel)  is embodied in a nose piece (bridge element 1 with base body 3, p29, lines 1-4, base body 3 is removable from the frame 27) that is selectively detachable (assembly of base body 3, p31, lines 1-10), from said frame (frame 27).

Regarding Claim 5, Richards-Caviezel teach the eyewear of Claim 1, wherein said one or more positioning surfaces (surfaces of nose pad holding structure 5, p35, lines 1-8, Caviezel) limit the distance between said left lens (left lens of spectacles frame 27) and said left eye of said wearer (wearer of spectacles 27) and the distance between said 

Regarding Claim 6, Richards-Caviezel teach the eyewear of Claim 1, wherein: 
said left lens (lens 492A, p49, last 5 lines, Richards) and said right lens (lens 492B, p49, last 5 lines) each include an optical coating (optical coating of the spectral filters for left eye filter 496A and right eye filter 496B); and 
 a thickness of said optical coating (optical coating of the spectral filters for left eye filter 496A and right eye filter 496B) is greater near (thickness of the dielectric layers are increased at the edges and thickness is a function of distance from center, p55, lines 2-8, Richards) edges of said left lens (lens 492A, p49, last 5 lines, Richards)  and said right lens than near the center of said left lens and said right lens (lens 492B, p49, last 5 lines, Richards).

Regarding Claim 7, Richards-Caviezel teach the eyewear of Claim 6, wherein said increased thickness (thickness of the dielectric layers are increased at the edges and thickness is a function of distance from center, p55, lines 2-8, Richards) of said optical coating (optical coating of the spectral filters for left eye filter 496A and right eye filter 496B) at lateral edges of said left lens (left lens 492A, p49, last 5 lines, Richards) and said right lens (lens 492B, p49, last 5 lines)  provides an offsetting wavelength shift (red 
	However Richards-Caviezel do not teach
offsetting wavelength shift of passbands of said optical coating in a range of 0% - 2% at lateral edges.
Now, although Richards-Caviezel do not explicitly disclose the claimed range of offsetting wavelength shift of passbands of said optical coating in a range of 0% - 2% at lateral edges, it is considered to be within ordinary skill level to modify thickness of optical coating at lateral edges and offsetting wavelength shift  with routine experimentation to obtain range of 0%-2%.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have offsetting wavelength shift of passbands of said optical coating in a range of 0% - 2%, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art, In re Aller, 105 USPQ 233 (C.C.P.A. 1955). A person of ordinary skill in the art would have been motivated to modify Richards-Caviezel’s thickness of optical coating at the lateral edges to have offsetting wavelength shift of passbands of said optical coating in a range 

Regarding Claim 8, Richards-Caviezel teach the eyewear of Claim 6, wherein said increased thickness (thickness of the dielectric layers are increased at the edges and thickness is a function of distance from center, p55, lines 2-8, Richards) of said optical coating (optical coating of the spectral filters for left eye filter 496A and right eye filter 496B) at a medial edge of said left lens (left lens 492A, p49, last 5 lines, Richards) provides an offsetting wavelength shift (red shift in filter characteristics to compensate for blue shift caused by angle change at edges, p55, lines 4-8) of passbands (passbands through filters 100 and 110 of left and right eyes, fig 1B) of said optical coating (optical coating of the spectral filters for left eye filter 496A and right eye filter 496B)  in a range (p40, lines 1-9, a blue shift value is given here and gives an idea of the range of blue shift and hence the compensation needed) to accommodate light with an increased angle of incidence (light incident on the edge of the lenses or filters is at an increased angle of incidence compared to center leading to blue shift, fig 1A, Richards, p42, lines 1-15).
	However Richards-Caviezel do not teach
offsetting wavelength shift of passbands of said optical coating in a range of -1% - +1% at a medial edge of left lens.
Now, although Richards-Caviezel do not explicitly disclose the claimed range of offsetting wavelength shift of passbands of said optical coating in a range of -1% - +1%  at medial edge of said left lens, it is considered to be within ordinary skill level to modify  In re Aller, 105 USPQ 233 (C.C.P.A. 1955). A person of ordinary skill in the art would have been motivated to modify Richards-Caviezel’s thickness of optical coating at a medial edge of the left lens to have offsetting wavelength shift of passbands of said optical coating in a range of -1% - +1% for the purpose of designing an appropriate red shift for the viewing conditions such as display distance and position of the wearer of the glasses.

Regarding Claim 9, Richards-Caviezel teach the eyewear of Claim 6, wherein said increased thickness (thickness of the dielectric layers are increased at the edges and thickness is a function of distance from center, p55, lines 2-8, Richards) of said optical coating (optical coating of the spectral filters for left eye filter 496A and right eye filter 496B) at a medial edge of said right lens (right lens 492B, p49, last 5 lines, Richards) provides an offsetting wavelength shift (red shift in filter characteristics to compensate for blue shift caused by angle change at edges, p55, lines 4-8) of passbands (passbands through filters 100 and 110 of left and right eyes, fig 1B) of said optical coating (optical coating of the spectral filters for left eye filter 496A and right eye filter 496B)  in a range (p40, lines 1-9, a blue shift value is given here and gives an idea of 
	However Richards-Caviezel do not teach
offsetting wavelength shift of passbands of said optical coating in a range of -0.5% - +1% at a medial edge of right lens.
Now, although Richards-Caviezel do not explicitly disclose the claimed range of offsetting wavelength shift of passbands of said optical coating in a range of -0.5% - +1% at a medial edge of said right lens, it is considered to be within ordinary skill level to modify thickness of optical coating at medial edge of right lens and offsetting wavelength shift  with routine experimentation to obtain range of -1% - +1%.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have offsetting wavelength shift of passbands of said optical coating in a range of -0.5% - +1% at a medial edge of said right lens, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art, In re Aller, 105 USPQ 233 (C.C.P.A. 1955). A person of ordinary skill in the art would have been motivated to modify Richards-Caviezel’s thickness of optical coating at a medial edge of the right lens to have offsetting wavelength shift of passbands of said optical coating in a range 

Regarding Claim 10, Richards-Caviezel teach the eyewear of Claim 6, wherein said increased thickness (thickness of the dielectric layers are increased at the edges and thickness is a function of distance from center, p55, lines 2-8, Richards) of said optical coating (optical coating of the spectral filters for left eye filter 496A and right eye filter 496B) at superior and inferior edges of said left lens (left lens 492A, p49, last 5 lines, Richards) and said right lens (lens 492B, p49, last 5 lines)  provides an offsetting wavelength shift (red shift in filter characteristics to compensate for blue shift caused by angle change at edges, p55, lines 4-8) of passbands (passbands through filters 100 and 110 of left and right eyes, fig 1B) of said optical coating (optical coating of the spectral filters for left eye filter 496A and right eye filter 496B)  in a range (p40, lines 1-9, a blue shift value is given here and gives an idea of the range of blue shift and hence the compensation needed) to accommodate light with an increased angle of incidence (light incident on the edge of the lenses or filters is at an increased angle of incidence compared to center leading to blue shift, fig 1A, Richards, p42, lines 1-15).
	However Richards-Caviezel do not teach
offsetting wavelength shift of passbands of said optical coating in a range of -1.5% - +1% at superior and inferior edges.
Now, although Richards-Caviezel do not explicitly disclose the claimed range of offsetting wavelength shift of passbands of said optical coating in a range of -1.5% - +1% at superior and inferior edges, it is considered to be within ordinary skill level to  In re Aller, 105 USPQ 233 (C.C.P.A. 1955). A person of ordinary skill in the art would have been motivated to modify Richards-Caviezel’s thickness of optical coating at the superior and inferior edges to have offsetting wavelength shift of passbands of said optical coating in a range of -1.5% - +1% for the purpose of designing an appropriate red shift for the viewing conditions such as display distance and position of the wearer of the glasses.

Regarding Claim 11, Richards-Caviezel teach the eyewear of Claim 6, wherein said one or more positioning surfaces (surfaces of nose pad holding structure 5, p35, lines 1-8, Caviezel) limit the distance between said left lens (left lens of spectacles frame 27) and said left eye of said wearer (wearer of spectacles 27) and the distance between said right lens (right lens of spectacles frame 27) and said right eye of said wearer (wearer of spectacles 27) to a minimum distance range of 15-20mm(distance of 2cm or 20mm, p39, lines 1-3, nose pads can be shifted or mounted over the whole length of the nose pad arms, p16, lines 1-3 and hence the distance between the left and right eyes and the respective lenses can be changed within a range) . 
	

Regarding Claim 12, Richards-Caviezel teach the eyewear of Claim 11, wherein said increased thickness (thickness of the dielectric layers are increased at the edges and thickness is a function of distance from center, p55, lines 2-8, Richards) of said optical coating (optical coating of the spectral filters for left eye filter 496A and right eye filter 496B) at lateral edges of said left lens (left lens 492A, p49, last 5 lines, Richards) and said right lens (lens 492B, p49, last 5 lines)  provides an offsetting wavelength shift (red shift in filter characteristics to compensate for blue shift caused by angle change at edges, p55, lines 4-8) of passbands (passbands of filters 100 and 110 of left and right eyes, fig 1B) of said optical coating (optical coating of the spectral filters for left eye filter 496A and right eye filter 496B)  in a range (p40, lines 1-9, a blue shift value is given here and gives an idea of the range of blue shift and hence the compensation needed) to accommodate light with an increased angle of incidence (light incident on the edge of the lenses or filters is at an increased angle of incidence compared to center leading to blue shift, fig 1A, Richards, p42, lines 1-15).
	However Richards-Caviezel do not teach
offsetting wavelength shift of passbands of said optical coating in a range of 0% - 2% at lateral edges.
Now, although Richards-Caviezel do not explicitly disclose the claimed range of offsetting wavelength shift of passbands of said optical coating in a range of 0% - 2% at lateral edges, it is considered to be within ordinary skill level to modify thickness of optical coating at lateral edges and offsetting wavelength shift  with routine experimentation to obtain range of 0%-2%.  It would have been obvious to one of  In re Aller, 105 USPQ 233 (C.C.P.A. 1955). A person of ordinary skill in the art would have been motivated to modify Richards-Caviezel’s thickness of optical coating at the lateral edges to have offsetting wavelength shift of passbands of said optical coating in a range of 0% - 2% for the purpose of designing an appropriate red shift for the viewing conditions such as display distance and position of the wearer of the glasses.

Claim 4, as best understood,  is/are rejected under 35 U.S.C. 103 as being unpatentable over Richards et al (US 2008/0278807 A1, hereafter Richards) in view of Caviezel et al (US 2015/0234202A1, hereafter Caviezel) and further in view of James (US 2017/0017094 A1, hereafter James).

Regarding Claim 4, Richards-Caviezel teach the eyewear of Claim 2.
	However Richards-Caviezel do not teach
wherein said positioning surfaces include a brow engaging surface.
	Richards-Caviezel and James are related as eyewear.
	James teaches (fig 2),
wherein said positioning surfaces (lens frame 1 has nose pads 6 and brow bar, p49, lines 1-5, these are positioning surfaces) include a brow engaging surface (brow bar, p49, lines 1-5).
.

Claims, 13-15, as best understood, is/are rejected under 35 U.S.C. 103 as being unpatentable over Richards et al (US 2008/0278807 A1, hereafter Richards) in view of Caviezel et al (US 2015/0234202A1, hereafter Caviezel) and further in view of Hamilton et al (US 2015/0362745 A1, hereafter Hamilton).

Regarding Claim 13, Richards teaches (fig 1B,4A,4B) a method of manufacturing eyewear (glasses 490, p49, last 5 lines) for viewing 3D images (viewing spectrally separate 3D images, p3, lines 1-2), said method including: 
providing a plurality (Richards teaches glasses 490. These can be manufactured for one or many wearers in the audience. P19, lines 1-2. Hence many left and right lenses can be manufactured) of substantially similar left lenses (lens 492A, p49, last 5 lines) each including an optical coating (optical coating of the spectral filters for left eye filter 496A and right eye filter 496B, left eye filter 496A, p49, last 5 lines, left eye filter is made of RGB spectral bands as in fig 1B and hence has a first set of dielectric spectral filters) having a positive runout (thickness of the dielectric layers are increased at the edges and thickness is a function of distance from center, p55, lines 2-8) at an edge of each said left lens (lens 492A, p49, last 5 lines); 

providing a first plurality of frames (Richards teaches glasses 490 with frames in fig 4B. These can be manufactured for one or many wearers in the audience. P19, lines 1-2. Hence many frames can be manufactured and a first group of them are interpreted as first plurality of frames), each adapted (frames are made to accommodate the left and right lenses) for holding one of said left lenses (lens 492A, p49, last 5 lines)  and one of said right lenses (lens 492B, p49, last 5 lines),
fixing (the lenses 492A,B have to be fixed in the frames)  some of said left lenses (lens 492A, p49, last 5 lines) and right lenses (lens 492B, p49, last 5 lines) (a first group of left and right lenses is interpreted to be used in the first plurality of frames) into said frames (frame in fig 4B) of said first plurality of frames (Richards teaches glasses 490 with frames in fig 4B. These can be manufactured for one or many wearers in the audience. P19, lines 1-2. Hence many frames can be manufactured);
providing a second plurality of frames (Richards teaches glasses 490 with frames in fig 4B. These can be manufactured for one or many wearers in the audience. P19, lines 1-2. Hence many frames can be manufactured and a second group of them are interpreted as second plurality of frames), each adapted (frames are made to 
and fixing (the lenses 492A,B have to be fixed in the frames) others of said left and right lenses (lenses 492A,492B) (a second group of left and right lenses is interpreted to be used in the second plurality of frames) into said frames (frame in fig 4B) of said second plurality of frames (Richards teaches glasses 490 with frames in fig 4B. These can be manufactured for one or many wearers in the audience. P19, lines 1-2. Hence many frames can be manufactured and a second group of them are interpreted as second plurality of frames).
	However Richards does not teach
first and second plurality of frames including one or more positioning surfaces disposed to abut the face of a wearer and to position said left lens and said right lens within a predetermined distance range from left and right eyes of said wearer, said one or more positioning surfaces each being in a first relative position with respect to said left lens and said right lens.
	Richards and Caviezel are related as frames holding left and right eye lenses.
	Caviezel teaches (fig 1-3),
said frame (spectacle frame 27, p35, lines 1-4) including one or more positioning surfaces (surfaces of nose pad holding structure 5, p35, lines 1-8) disposed to abut (nose pad holding structure 5 abuts the face of a wearer) the face of a wearer (wearer of the spectacles) and to position (correct position with respect to the eyes, p15, lines 1-5) said left lens (left lens of spectacles) and said right lens (right lens of spectacles) within a predetermined distance range (nose pads can be shifted or mounted over the 
	Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the teachings of Richards to include the teachings of Caviezel such that first and second plurality of frames including one or more positioning surfaces disposed to abut the face of a wearer and to position said left lens and said right lens within a predetermined distance range from left and right eyes of said wearer and said one or more positioning surfaces each being in a first relative position with respect to said left lens and said right lens for the purpose of a correct alignment of glasses for the wearer (p15, lines 4-6).
	However Richards-Caviezel do not teach
said one or more positioning surfaces each being in a second relative position, different from said first relative position, with respect to said left lens and said right lens; 
	Richards-Caviezel and Hamilton are related as positioning surfaces.
	Hamilton teaches (fig 8-11,16),
said one or more positioning surfaces (eyeglass positioning device 10 with support arms 14, p47, lines 2-4, p56, lines 1-3) each being in a second relative position (p57, lines support arms may be adjusted to make them wider so that central portion 30 does not 
	Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the teachings of Richards-Caviezel to include the teachings of Hamilton such that said one or more positioning surfaces each being in a second relative position, different from said first relative position, with respect to said left lens and said right lens for the purpose of a utilizing a universal positional surface for many different types, styles and sizes of eyeglass frames and for ease of positioning (p10, lines 1-6).

Regarding Claim 14, Richards-Caviezel-Hamilton teach the method of Claim 13, wherein: 
said frames (frame in fig 4B) of said first plurality of frames (Richards teaches glasses 490 with frames in fig 4B. These can be manufactured for one or many wearers in the audience. P19, lines 1-2. Hence many frames can be manufactured. A first group of frames is interpreted as the first plurality of frames) are configured to provide an eye-to-lens distance of 15-20 mm (distance of 2cm or 20mm, p39, lines 1-3, Richards) when worn by a person having a nose bridge of a first length (different nose shapes, p57, lines 1-10, interpreting one of the nose shape to have a first length of nose, Hamilton); 
and said frames (frame in fig 4B) of said second plurality of frames (Richards teaches glasses 490 with frames in fig 4B. These can be manufactured for one or many wearers 
	
Regarding Claim 15,  Richards-Caviezel-Hamilton teach the method of Claim 14, wherein said increased thickness (thickness of the dielectric layers are increased at the edges and thickness is a function of distance from center, p55, lines 2-8, Richards) of said optical coating (optical coating of the spectral filters for left eye filter 496A and right eye filter 496B) at lateral edges of said left lens (left lens 492A, p49, last 5 lines, Richards) and said right lens (lens 492B, p49, last 5 lines)  provides an offsetting wavelength shift (red shift in filter characteristics to compensate for blue shift caused by angle change at edges, p55, lines 4-8) of passbands (passbands of filters 100 and 110 of left and right eyes, fig 1B) of said optical coating (optical coating of the spectral filters for left eye filter 496A and right eye filter 496B)  in a range (p40, lines 1-9, a blue shift value is given here and gives an idea of the range of blue shift and hence the compensation needed) to accommodate light with an increased angle of incidence (light incident on the edge of the lenses or filters is at an increased angle of incidence compared to center leading to blue shift, fig 1A, Richards, p42, lines 1-15).
	However Richards-Caviezel-Hamilton do not teach

Now, although Richards-Caviezel-Hamilton do not explicitly disclose the claimed range of offsetting wavelength shift of passbands of said optical coating in a range of 0% - 2% at lateral edges, it is considered to be within ordinary skill level to modify thickness of optical coating at lateral edges and offsetting wavelength shift  with routine experimentation to obtain range of 0%-2%.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have offsetting wavelength shift of passbands of said optical coating in a range of 0% - 2%, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art, In re Aller, 105 USPQ 233 (C.C.P.A. 1955). A person of ordinary skill in the art would have been motivated to modify Richards-Caviezel-Hamilton’s thickness of optical coating at the lateral edges to have offsetting wavelength shift of passbands of said optical coating in a range of 0% - 2% for the purpose of designing an appropriate red shift for the viewing conditions such as display distance and position of the wearer of the glasses.

Claim, 16, is/are rejected under 35 U.S.C. 103 as being unpatentable over Richards et al (US 2008/0278807 A1, hereafter Richards) in view of Hamilton et al (US 2015/0362745 A1, hereafter Hamilton).

Regarding Claim 16, Richards teaches  (fig 1B,4A,4B) a method of manufacturing eyewear (glasses 490, p49, last 5 lines) for viewing 3D images (viewing spectrally separate 3D images, p3, lines 1-2), said method including: 
providing a plurality (Richards teaches glasses 490. These can be manufactured for one or many wearers in the audience. P19, lines 1-2. Hence many left and right lenses can be manufactured.) of substantially similar left lenses (lens 492A, p49, last 5 lines) each including an optical coating (optical coating of the spectral filters for left eye filter 496A and right eye filter 496B) having a positive runout (thickness of the dielectric layers are increased at the edges and thickness is a function of distance from center, p55, lines 2-8, Richards) at an edge of each said left lens (lens 492A, p49, last 5 lines); 
providing a plurality of substantially similar right lenses (lens 492B, p49, last 5 lines)  each including an optical coating (optical coating of the spectral filters for left eye filter 496A and right eye filter 496B) having a positive runout (thickness of the dielectric layers are increased at the edges and thickness is a function of distance from center, p55, lines 2-8, Richards) at an edge of each said right lens (lens 492B, p49, last 5 lines); 
providing a first plurality of frames (Richards teaches glasses 490 with frames in fig 4B. These can be manufactured for one or many wearers in the audience. P19, lines 1-2. Hence many frames can be manufactured and a first group of them are interpreted as first plurality of frames), providing a second plurality of frames (Richards teaches glasses 490 with frames in fig 4B. These can be manufactured for one or many wearers in the audience. P19, lines 1-2. Hence many frames can be manufactured and a second group of them are interpreted as second plurality of frames), 

and fixing (the lenses 492A,B have to be fixed in the frames) others of said left and right lenses (lenses 492A,492B) (a second group of left and right lenses is interpreted to be used in the second plurality of frames) into said frames (frame in fig 4B) of said second plurality of frames (Richards teaches glasses 490 with frames in fig 4B. These can be manufactured for one or many wearers in the audience. P19, lines 1-2. Hence many frames can be manufactured and a second group of them are interpreted as second plurality of frames).
	However Richards does not teach
first plurality of frames adapted  for viewers with a relatively short nose bridge;
second plurality of frames adapted for viewers with a relatively long nose bridge;
	Richards and Hamilton are related as first and second plurality of frames.
	Hamilton teaches (fig 8-11,16),
first plurality of frames (first group of frames for users) adapted (adapting with support arms 14 of eyeglass positioning device 10, p47, lines 2-4, p56, lines 1-3, support arms may be adjusted to make them wider so that central portion 30 does not contact the top of the nose, p57, lines 1-19, also best customized fit for nose size, p65, lines 1-18, relevant to fig 16 but applicable to fig 8 embodiment too) for viewers with a relatively 
second plurality of frames (second group of frames for users)  adapted (adapting with support arms 14 of eyeglass positioning device 10, p47, lines 2-4, p56, lines 1-3, support arms may be adjusted to make them wider so that central portion 30 does not contact the top of the nose, p57, lines 1-19, also best customized fit for nose size, p65, lines 1-18, relevant to fig 16 but applicable to fig 8 embodiment too) for viewers with a relatively long nose bridge (different nose shapes, p57, lines 1-10, interpreting one of the nose shape to have a long nose bridge, Hamilton, also see fig 9 for long nose bridge);
	Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the teachings of Richards to include the teachings of Hamilton such that first plurality of frames adapted for viewers with a relatively short nose bridge and second plurality of frames adapted for viewers with a relatively long nose bridge for the purpose of utilizing a device which adapts to for many different types, styles and sizes of eyeglass frames and for ease of positioning (p10, lines 1-6).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JYOTSNA V DABBI whose telephone number is (571)270-3270.  The examiner can normally be reached on M,Thu,Fri:8:30AM-3:30PM,Tues,Wed:8:30AM-4:00PM.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, STEPHONE ALLEN can be reached on 571-272-2434.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JYOTSNA V DABBI/Examiner, Art Unit 2872              					7/31/2021